United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1434
                                    ___________

Sid Brown, Jr.,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
John Page,                               *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: June 27, 2007
                                 Filed: July 9, 2007
                                  ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Sid Brown, Jr. (Brown), a Missouri inmate, appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action alleging deliberate
indifference to his medical needs while he was a pretrial detainee. After de novo
review, see Beck v. Skon, 253 F.3d 330, 332-33 (8th Cir. 2001) (standard of review),
we conclude that the grant of summary judgment was proper for the reasons stated by
the district court. Brown’s argument that his appointed counsel below provided
ineffective assistance is not a basis for reversal. See Glick v. Henderson, 855 F.2d
1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
536, 541 (8th Cir. 1988) (stating the remedy for ineffective assistance of appointed
counsel in civil action is legal malpractice suit). Thus, we affirm. See 8th Cir. R.
47B. In addition, Brown’s pending motion for appointment of appellate counsel is
denied.
                        ______________________________




                                        -2-